ORDER
KENNETH B. SCHNEIDER of ELIZABETH, having been ordered on October 1, 1991, to show cause on October 9, 1991, why he should not be immediately temporarily suspended, and respondent having, through counsel, consented prior to the return date of the Order to Show Cause to the immediate temporary suspension sought by the Office of Attorney Ethics, and good cause appearing;
It is ORDERED that KENNETH B. SCHNEIDER of ELIZABETH is hereby immediately temporarily suspended pending the conclusion of ethics proceedings against him; and it is further
ORDERED that the Order to Show Cause is discharged; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of KENNETH B. SCHNEIDER, wherever situate, pending further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by KENNETH B. *276SCHNEIDER, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that KENNETH B. SCHNEIDER be restrained and enjoined from practicing law during the period of his suspension and that he comply' with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.